Citation Nr: 1829063	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  16-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada 


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability.

2.  Entitlement to service connection for atrial fibrillation.

3.  Entitlement to service connection for a heart disability other than myopericarditis and atrial fibrillation.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has bifurcated the de novo issue of whether service connection for a heart disability is warranted.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  This is because there is sufficient evidence to grant service connection for atrial fibrillation.  However, regarding the other diagnosed heart disabilities, further development is necessary.  Thus, the Board has bifurcated the issue, as reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a heart disability other than atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2002 rating decision, service connection for a heart condition was denied.

2.  The evidence received more than one year since the October 2002 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a heart condition.

3.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed atrial fibrillation is related to service.


CONCLUSIONS OF LAW

1.  The RO's October 2002 denial of entitlement to service connection a heart condition is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for a heart condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for atrial fibrillation have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all of the issues decided herein, further discussion of the VCAA is not necessary at this time.

New and Material Evidence

In October 2002, the RO denied service connection for a heart condition.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records and some post-service treatment records.  In the October 2002 rating decision, service connection for a heart condition was denied as there was no evidence that any heart disability was related to service.

Recently, as will be discussed in greater detail below, the Veteran submitted a private positive nexus opinion as to some his diagnosed heart disabilities, dated February 2014.  This is evidence of a relationship between a heart disability and service.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the October 2002 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for a heart condition.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that was not present in October 2002, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

 Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the first element, the Veteran has been diagnosed with atrial fibrillation.  See February 2014 Treatment Record of Dr. D.N.

Service treatment records (STRs) show and abstract of medical history in December 1961.  Multiple STRs note complaints of chest pain. See, e.g., January 1962 STR.  Finally, multiple records from 1962 note an in-service diagnosis of pericarditis. 

The remaining question is whether there is any nexus, or linkage, between the currently diagnosed atrial fibrillation and service, to include the incidences of chest pain therein.

The Board notes that the May 2014 VA examiner was unable to offer an opinion as to etiology without resorting to mere speculation.  This is neither evidence for or against the claim.

A December 2015 VA examiner opined that is less likely than not that any heart disability is related to service.  The examiner stated that there is no evidence of any ischemic heart disease or atrial fibrillation during service.  However, she conceded that myopericarditis can cause atrial fibrillation.  However, the examiner stated that atrial fibrillation usually resolves after resolution of myopericarditis.

On the other hand, Dr. D.N. offered an opinion in February 2014, as noted above.  He noted that the Veteran developed myopericarditis within his first year of service.  Then, he explained that the Veteran was relatively stable, with some palpitations thereafter.  Next, Dr. D.N. traced the Veteran's medical history since service, with respect to the heart.  Dr. D.N. state that given the Veteran's history there is a likely correlation between the in-service myopericarditis and the current atrial fibrillation.

At this juncture, there are opposing medical opinions.  The Board notes that the December 2015 VA examiner based her opinion largely on the fact that if atrial fibrillation and myopericarditis are related, atrial fibrillation usually resolves after the resolution of myopericarditis.  However, here, the examiner did not cite to evidence showing that atrial fibrillation and the in-service myopericarditis existed concurrently.  Further, the examiner stated that this is usually the case, leaving open the possibility that myopericarditis and atrial fibrillation can be related even if they develop at different times.  Dr. D.N., a cardiologist, noted the Veteran's in-service medical history and discussed the Veteran's post-service medical history. He then explained that given the way that the Veteran's atrial fibrillation developed, it was likely that such was related to the in-service documented myopericarditis.  With Dr. D.N. did not offer a robust rationale, his reasoning is apparent based on his detailed discussion of the Veteran's medical history as it shows why atrial fibrillation is related to service.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). Given the above, the Board concludes that the VA examiner's opinion and Dr. D.N.'s opinion are equally probative.

Thus, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's atrial fibrillation is related to service. As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for atrial fibrillation is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for a heart condition is granted.

Service connection for atrial fibrillation is granted.



REMAND

The Veteran has been diagnosed with several heart disabilities other than atrial fibrillation.

The only medical evidence of nexus concerning the other diagnosed heart disabilities is the December 2015 VA examiner's stated that "[o]ther heart conditions of [coronary artery disease, myocardial infarction], ischemic cardiomyopathy also are not related to pericarditis."  However, this opinion is inadequate as there is no rationale provided to support the conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As such, an addendum opinion, supported by a rationale, is necessary.

Further, the Board finds that, given the award of service connection for atrial fibrillation, an opinion should be sought as to whether any of the other diagnosed heart disabilities are secondary to atrial fibrillation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file, including a copy of this remand, to a physician for an addendum opinion.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to address the following:

a.  List all heart disabilities other than atrial fibrillation that the diagnosed with since approximately August 2012.

b.  Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disability had its clinical onset during service or is otherwise related to service, to include documented in-service chest pain and pericarditis.

c.  Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disability was caused by service-connected atrial fibrillation.

d.  Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disability was aggravated beyond the normal progression by service-connected atrial fibrillation.
 
A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


